DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 calls for “…wherein the at least one physical parameter comprises …” There is insufficient antecedent basis for this limitation in the claim. The claim should be revised to depend on claim 20, which describes a physical parameter.  
Claim 22 calls for “…wherein the at least one physical parameter of blood composition comprises …” This limitation lacks proper antecedent basis. The claim should be revised to depend on claim 21, which describes a blood composition parameter.  
Claim 23 calls for “…wherein the at least one physical parameter of blood flow comprises …” This limitation lacks proper antecedent basis. The claim should be revised to depend on claim 21, which describes a blood flow parameter.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, 12-19, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeguchi, Edward F. (US 20030060806 A1) in view of Mesrobian; Hrair-George O. et al. (US 5647843 A).
Regarding claim 1, Ikeguchi discloses a ureteral catheter (¶ [0026], an apparatus which is used to reduce the pressure of the urinary outflow tract; ¶ [0035] FIG. 2 … ureteral catheter 32), comprising: 
a drainage lumen comprising a distal portion (¶ [0035], distal portion 40);
configured to be positioned in a patient's kidney, renal pelvis and/or ureter (¶ [0035], The ureteral catheter 32 has an inflatable balloon 38 at its distal tip; ¶ [0038] FIG. 4 illustrates a suction catheter 80 with a cage assembly 82 … composed of several, usually three to five, wire filaments 86); and 
a proximal portion for draining fluid from the distal portion (¶ [0035], proximal end 46). 
Ikeguchi lacks two coils on the distal portion. Mesrobian discloses an indwelling ureteral stent or drainage tube (col. 1, lines 1-10; col. 3, lines 45-50, ureteral stent 10), comprising: 
a drainage lumen comprising a distal portion configured to be positioned in a patient's kidney, renal pelvis and/or ureter (col. 3, lines 45-50, the kidney end section 12 comprises a pigtail shaped retention means 15); and 
a proximal portion for draining fluid from the distal portion (col. 3, lines 50-55, The bladder end section 20 comprises the J-shaped retention means 22 including tip 23);
the distal portion comprising a retention portion comprising at least two coils (Fig. 7, retention means 15 includes approximately two and a half coils);
each of the at least two coils comprising a radially inwardly facing side comprising at least one drainage port and an outwardly facing side which is essentially free or free of drainage ports (Fig. 7 fluid passageways 14 are arranged on an inwardly facing side of retention means 15). 
Mesrobian anchors a ureteral catheter and arranges drainage ports to face away from kidney tissues. One would be motivated to modify Ikeguchi with Mesrobian’s coils and inwardly-facing ports to reduce the likelihood of occlusions. Therefore, it would have been obvious to modify Ikeguchi with Mesrobian’s coils in order to anchor a ureteral catheter and maintain fluid flow through its drainage ports. 

Regarding claims 2-6 and 12-14, Ikeguchi lacks first and second coils having drainage port(s) on the radially inwardly facing side. Mesrobian discloses a ureteral catheter wherein the at least two coils comprise a first coil and a second coil (Fig. 7, retention means 15 includes approximately two and a half coils); 
the radially inwardly facing side of the first and second coils comprise a plurality of drainage ports (Fig. 7, fluid passageways 14 are arranged on an inwardly facing side of retention means 15);
a total surface area of drainage port(s) on the radially inwardly facing side of the first coil is greater than a total surface area of drainage port(s) on the outwardly facing side of the first coil (Fig. 7, fluid passageways 14 are arranged only on an inwardly facing side of retention means 15);
a total surface area of drainage port(s) on the radially inwardly facing side of the second coil is greater than a total surface area of drainage port(s) on the outwardly facing side of the second coil (Fig. 7 fluid passageways 14 are arranged only on an inwardly facing side of retention means 15);
the diameter of each of the at least two coils is the same (Fig. 7, retention means 15 has approximately two and a half coils with equal diameters);
one or more ports are circular (col. 4, lines 10-15, The diameter of these fluid passageways may be no greater than the diameter of the lumen of the stent and may be of any shape, but preferably round). 
Mesrobian anchors a ureteral catheter while decreasing the likelihood of tissue occlusion at drainage ports. Regarding rationale and motivation to modify Ikeguchi with Mesrobian’s first and second coils and inwardly facing drainage ports, see discussion of claim 1 above. 

Regarding claim 7, Ikeguchi and Mesrobian do not explicitly disclose a third coil closer to an end of the distal portion of the drainage lumen. However, this limitation is interpreted as a duplication of parts, which does not provide patentability unless a new and unexpected result is produced. One would have been motivated to provide a further or third coil since Mesrobian depicts approximately two and a half coils (Fig. 7). A skilled artisan would have been able to provide a further coil by repeating the coiled pattern of pigtail shaped retention means 15. The additional coil will provide additional surface area to drain urine from the kidney. Therefore, a new and unexpected result would not be produced by providing a third coil. See MPEP 2144.04 (VI)(B). 

Regarding claim 8, Ikeguchi and Mesrobian do not explicitly disclose that the drainage port(s) on the radially inwardly facing sides of the at least two coils of the drainage lumen permit fluid flow upon application of negative pressure through the catheter. However, Ikeguchi and Mesrobian provide a catheter which forms a fluid passage between drainage ports in the kidney (Mesrobian Fig. 7, fluid passageways 14), and a pump located outside the patient’s body (Ikeguchi Fig. 2, vacuum source 36). Therefore, fluid will flow from a higher pressure region in the patient’s kidney, through the openings, through the catheter and into the vacuum source.  

Regarding claim 9, Ikeguchi and Mesrobian do not explicitly disclose that the retention portion is configured to establish an outer periphery or protective surface area that inhibits mucosal tissue from occluding the at least one drainage port(s) upon application of negative pressure through the catheter.
When the structure or composition recited in the reference is substantially identical to that of the claims of the instant invention, claimed properties or functions presumed to be inherent (MPEP 2112-2112.01). A prima facie case of either anticipation or obviousness has been established when the reference discloses all the limitations of a claim (in this case, two coils comprising a radially inwardly facing side comprising at least one drainage port) except for a property or function (in the present case, inhibiting mucosal tissue from occluding the at least one drainage port(s) upon application of negative pressure through the catheter) and the examiner cannot determine whether or not the reference inherently possesses properties that anticipate or render obvious the claimed invention but has a basis for shifting the burden of proof to applicant, as per In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).
In this case, Mesrobian’s inwardly-facing drainage ports are displaced from direct contact with surrounding tissues in the kidney. The shielded ports will conduct fluid more effectively than drainage ports that directly face the mucosal tissues. Absent an inherent ability to inhibits mucosal tissue occlusion, it would have been obvious to provide this feature since Ikeguchi calls for preventing occlusion (¶ [0038], Generally, wire filaments 86 are constructed and arranged on the distal end of the catheter so that they are capable of bowing to a sufficient degree so that catheter suction hole or holes 84 do not contact or entrap the urinary tract mucosa). 
   
Regarding claims 10, 14, 16-19, 25 and 26, Ikeguchi discloses a ureteral catheter wherein the retention portion of the drainage lumen further comprises an open distal end for permitting fluid flow into the drainage lumen (¶ [0037], Port 76 at the proximal end of catheter 65 is in fluid connection with port 72 at the distal end of catheter); 
one or more ports are non-circular (¶ [0038], suction hole or holes 84); 
a system for inducing negative pressure in a portion of a urinary tract of a patient, the system comprising: a ureteral catheter of claim 1 (¶ [0035], ureteral catheter 32); and 
a negative pressure source for application of negative pressure through the ureteral catheter, which in turn causes fluid from the kidney to be drawn into the ureteral catheter, and then outside of the patient's body (¶ [0035], a suction system 48 comprising a collection bottle 34 and a vacuum source 36); 
wherein the negative pressure source comprises a pump (¶ [0034], The device includes a catheter which may be inserted transurethrally and a pump which creates negative pressure; ¶ [0035], a suction system 48 comprising a collection bottle 34 and a vacuum source 36; ¶ [0045] The pump can be selected from any of the vacuum or suction pumps presently available and may run on any energy source); 
the negative pressure source comprises a vacuum source external to the patient's body for application and regulation of the negative pressure (¶ [0035], a suction system 48 comprising a collection bottle 34 and a vacuum source 36); 
the vacuum source is selected from the group consisting of a wall suction source, vacuum bottle, and manual vacuum source (¶ [0045] The pump can be selected from any of the vacuum or suction pumps presently available and may run on any energy source); 
a kit for inducing negative pressure in a portion of a urinary tract of a patient, the kit comprising: one or two ureteral catheters according to claim 1 (¶ [0035], ureteral catheter 32); and 
a pump external to the patient's body for application of negative pressure through the ureteral catheter (¶ [0034], a pump which creates negative pressure; ¶ [0035], a suction system 48 comprising … vacuum source 36); 
which in turn causes fluid from the kidney to be drawn into the ureteral catheter, through the ureteral catheter, and then outside the patient's body (¶ [0034], The container collects any fluid that is obtained from the kidneys; ¶ [0035], a suction system 48 comprising a collection bottle 34 and a vacuum source 36); and
a method for inducing negative pressure in a portion of a urinary tract of a patient, the method comprising: deploying a ureteral catheter according to claim 1 into a kidney, renal pelvis and/or ureter of a patient (¶ [0035], The ureteral catheter 32 is inserted transurethrally … so that the distal portion 40 of the ureteral catheter 32 is positioned at the level of the renal pelvis 42 and the ureteropelvic junction 44); and 
applying negative pressure to the proximal end of the ureteral catheter to induce negative pressure in a portion of the urinary tract of the patient to remove fluid from the patient (¶ [0035], a suction system 48 comprising a collection bottle 34 and a vacuum source 36). 

Regarding claim 15, Ikeguchi discloses a system for inducing negative pressure in a portion of a urinary tract of a patient, the system comprising: (a) at least one ureteral catheter of claim 1 (¶ [0035], ureteral catheter 32); and 
(b) a bladder catheter comprising a distal portion configured for insertion within the patient's bladder and a proximal portion configured to transmit negative pressure into the kidney (¶ [0035], The ureteral catheter 32 is inserted transurethrally through the bladder; ¶ [0036] The ureteral catheter 32 … is installed in a minimally invasive fashion transurethrally); 
which in turn causes fluid from the kidney to be drawn into and through the ureteral catheter, then through the bladder catheter, and then outside of the patient's body (¶ [0035], a suction system 48 comprising a collection bottle 34 and a vacuum source 36). 
To clarify, Ikeguchi’s catheter is interpreted as including sections that form both a bladder catheter and a ureteral catheter. Ikeguchi describes that the catheter is inserted transurethrally through the bladder (¶ [0035]). Therefore, the catheter includes a portion that extends through the bladder and transmits fluid to a portion located in the kidney. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeguchi and Mesrobian, further in view of Li; Changqing et al. (US 20090024091 A1).
Regarding claim 11, Ikeguchi and Mesrobian lack a helical structure having a tapered or partially tapered configuration. Li discloses a catheter assembly (¶ [0002], [0036] Catheter assembly 11), comprising: 
a retention portion comprising at least two coils, wherein the diameter of the at least two coils increases toward a distal end of the catheter, resulting in a helical structure having a tapered or partially tapered configuration (¶ [0038], bolster 15 may have a coiled or spiral shape; ¶ [0053] the bolster … may take the form of … layered shapes (FIG. 7), and three-dimensional shapes (FIGS. 8 and 9)).
Li provides an alternative shape for a retention portion that resists dislodgement, and is compatible with soft tissues. A skilled artisan would have been able to modify Ikeguchi and Mesrobian with Li’s tapered helical structure by forming a coiled shape at the end of Ikeguchi’s catheter. One would have been motivated to modify Ikeguchi and Mesrobian with Li’s tapered helical structure since Ikeguchi calls for at least two embodiments of different retention portions (Figs. 2, 4). Therefore, it would have been obvious to modify Ikeguchi and Mesrobian with Li’s tapered helical structure in order to anchor a catheter in soft tissue with an alternative shape. 

Claim 20-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeguchi and Mesrobian, further in view of Nishtala; Vasu et al. (US 20070010797 A1).
Regarding claims 20-22 and 24, Ikeguchi and Mesrobian lack a physiological sensor configured to detect a physical parameter. Nishtala discloses a urine collection system (¶ [0005], [0013], [0047], [0048] FIGS. 2A and 2B show another variation of an expandable container 200; ¶ [0050] Another variation of a collapsible chamber 301 for a urine collection system 300), comprising:
one or more physiological sensors configured to detect at least one physical parameter of the patient (¶ [0060] A urine collection device or system can include a meter for measuring at least one characteristic from urine (e.g., flow rate, volume, temperature, salinity, pH, concentration of materials, etc.)); 
wherein the at least one physical parameter comprises one or more of volume of urine collected, urine composition, urine protein concentration, blood composition or blood flow (¶ [0064] The meter can determine the amount of urine entering the urine collection device over a known time by including a timer with a calibrated measurement region; ¶ [0065] In addition to urine volume and flow rate, the meter may measure the temperature of the urine, the pH, the chemical composition (e.g., concentration or presence of urea, ions, salts, hormones, proteins, lipids, etc.)); 
wherein the at least one physical parameter of blood composition comprises one or more of hematocrit ratio, analyte concentration, protein concentration, or creatinine concentration (¶ [0065], the meter may measure the temperature of the urine, the pH, the chemical composition (e.g., concentration or presence of urea, ions, salts, hormones, proteins, lipids, etc.)); 
wherein the one or more physiological sensors comprise one or more of pulse oximetry sensor(s), blood pressure sensor(s), heart rate sensor(s), respiration sensor(s), capnography sensor(s), glucose sensor(s), blood velocity sensor(s), hemoglobin sensor(s), hematocrit sensor(s), protein sensor(s), creatinine sensor(s), analyte sensor(s), capacitance sensor(s), optical spectroscopy sensor(s) or combinations thereof (¶ [0065], the meter may measure the temperature of the urine, the pH, the chemical composition (e.g., concentration or presence of urea, ions, salts, hormones, proteins, lipids, etc.)).
Nishtala responds to changes in a patient’s physiologic state with sensors and a feedback controller. One would be motivated to modify Ikeguchi and Mesrobian with Nishtala’s physiological sensors to respond to changes as called for by Ikeguchi (¶ [0042] The clinician can determine how much negative pressure to apply and the length of each treatment depending on the condition of the patient and the disease the patient is suffering from). Therefore, it would have been obvious to modify Ikeguchi and Mesrobian with Nishtala’s physiological sensor in order to respond more appropriately to a patient’s physiologic condition. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeguchi, Mesrobian and Nishtala, further in view of Burnett; Daniel R. et al. (US 20130030262 A1).
Regarding claim 23, Ikeguchi, Mesrobian and Nishtala lack a sensor that measures blood pressure or blood flow velocity. Burnett discloses a Foley type catheter for sensing physiologic data from the urinary tract of a patient (¶ [0007], [0008], [0073]), comprising: 
a catheter comprising a drainage lumen (¶ [0082] FIGS. 5A-6D … a sensing Foley catheter 10; ¶ [0083], urine drainage lumen 23); 
one or more physiological sensors configured to detect at least one physical parameter of the patient, wherein the at least one physical parameter of blood flow comprises one or more of blood pressure or blood flow velocity (¶ [0083], Analyte sensors or temperature sensors 50 may be disposed on the catheter, either on the urethral portion 10 or the bladder-residing portion 12 of the catheter; ¶ [0085], Embodiments thus further equipped are capable of delivering other forms of physiologic data, as for example, blood pressure; ¶ [0089] the sensing Foley catheter may be able to sense … urine pH, urine oxygen content, urine nitrate content, respiratory rate, heart rate … urine proteins, urine hemoglobin, blood pressure). 
Burnett detects further parameters of interest for a caregiver. One would be motivated to modify Ikeguchi, Mesrobian and Nishtala with Burnett’s blood pressure sensor since Ikeguchi calls for measuring an effect on blood pressure in response to treatment (¶ [0020], Average blood pressure was found to fall by 16 mm Hg systolic and 12 mm Hg diastolic. Heart rate rose by an average of 14 bpm). Therefore, it would have been obvious to modify Ikeguchi, Mesrobian and Nishtala with Burnett’s blood pressure sensor in order to monitor a patient’s response to treatment. 
 
Double Patenting
The following patents are relevant to the claimed invention:
Erbey, II; John R. et al. US 11040180 B2
Erbey, II; John R. et al. US 10512713 B2
Erbey, II; John R. et al. US 10307564 B2

Each patent claims a catheter comprising a retention portion or coil. However, none of the cited applications claim at least two coils comprising a radially inwardly facing side comprising at least one drainage port and an outwardly facing side which is essentially free or free of drainage ports. Therefore none of the above references are cited in a double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 5 and 9 of Orr ‘062; David E. et al. (US 10926062 B2).  
Regarding pending claim 1, Orr ‘062 claims all limitations in patented claims 1, 5 and 9, namely a ureteral catheter (claim 1, ureteral catheter), comprising: 
a drainage lumen comprising a distal portion configured to be positioned in a patient's kidney, renal pelvis and/or ureter (claim 1, a drainage lumen comprising … a distal portion configured to be positioned in a patient's kidney, renal pelvis, and/or in the ureter adjacent to the renal pelvis); and 
a proximal portion for draining fluid from the distal portion (claim 1, a drainage lumen comprising a proximal portion configured to be positioned in at least a portion of a patient's urethra and/or bladder);
the distal portion comprising a retention portion comprising at least two coils (claim 5, wherein the retention portion is biased in a coiled configuration, such that the retention portion comprises: at least a first coil having a first diameter; and at least a second coil having a second diameter);
each of the at least two coils comprising a radially inwardly facing side comprising at least one drainage port and an outwardly facing side which is essentially free or free of drainage ports (claim 9, wherein one or more openings are disposed on the radially inwardly facing side, and wherein the radially outwardly facing side is essentially free of openings).

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 19 and 24 of Erbey ‘834, II; John R. et al. (US 10765834 B2).
Regarding pending claim 1, Erbey ‘834 claims all limitations in patented claims 1, 19 and 24, namely a ureteral catheter (claim 1, (a) inserting a catheter into at least one of a patient's kidney, renal pelvis or in the ureter adjacent to the renal pelvis), comprising: 
a drainage lumen comprising a distal portion configured to be positioned in a patient's kidney, renal pelvis and/or ureter (claim 1, a drainage lumen comprising a distal portion configured to be positioned in a patient's kidney, renal pelvis and/or in the ureter adjacent to the renal pelvis); and 
a proximal portion for draining fluid from the distal portion (claim 1, a proximal portion);
the distal portion comprising a retention portion comprising at least two coils (claim 1, the distal portion comprising a retention portion comprising a funnel support; claim 19, wherein the at least one sidewall of the funnel support comprises at least a first coil having a first diameter and a second coil having a second diameter;
each of the at least two coils comprising a radially inwardly facing side comprising at least one drainage port and an outwardly facing side which is essentially free or free of drainage ports (claim 24, wherein the first coil comprises a sidewall comprising a radially inwardly facing side and a radially outwardly facing side, the radially outwardly facing side of the first coil being essentially free of or free of one or more openings).
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 5 and 23 of Erbey ‘232, II; John R. et al. (US 10493232 B2).
Regarding pending claim 1, Erbey ‘232 claims all limitations in patented claims 1, 3, 5 and 23, namely a ureteral catheter (claim 1, ureteral catheter), comprising: 
a drainage lumen comprising a distal portion configured to be positioned in a patient's kidney, renal pelvis and/or ureter (claim 1, (b) a distal portion, the distal portion comprising a retention portion; claim 5, the kit comprising: one or two ureteral catheters according to claim 1 … which in turn causes fluid from the kidney to be drawn into the ureteral catheter; claim 23, the at least one ureteral catheter comprising a distal portion configured for insertion within the patient's kidney); and 
a proximal portion for draining fluid from the distal portion (claim 1, (a) a proximal portion);
the distal portion comprising a retention portion comprising at least two coils (claim 1, (b) a distal portion, the distal portion comprising a retention portion; claim 3, wherein the retention portion comprises one or more helical coils);
each of the at least two coils comprising a radially inwardly facing side comprising at least one drainage port and an outwardly facing side which is essentially free or free of drainage ports (claim 3, each coil having an outwardly facing side and an inwardly facing side, and wherein the outer periphery or protective surface area comprises the outwardly facing side(s) of the one or more helical coil(s), and the one or more protected drainage holes, ports or perforations are disposed on the inwardly facing side(s) of the one or more helical coil(s)).
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 3 of Erbey ‘668, II; John R. et al. (US 10799668 B2).
Regarding pending claim 1, Erbey ‘668 claims all limitations in patented claims 1 and 3, namely a ureteral catheter (claim 1, ureteral catheter), comprising: 
a drainage lumen comprising a distal portion (claim 1, (b) a distal portion); and 
a proximal portion for draining fluid from the distal portion (claim 1, (a) a proximal portion);
the distal portion comprising a retention portion comprising at least two coils (claim 3, wherein the retention portion comprises one or more helical coils);
each of the at least two coils comprising a radially inwardly facing side comprising at least one drainage port and an outwardly facing side which is essentially free or free of drainage ports (claim 3, each coil having an outwardly facing side and an inwardly facing side, and wherein the outer periphery or protective surface area comprises the outwardly facing side(s) of the one or more helical coil(s), and the one or more protected drainage holes, ports or perforations are disposed on the inwardly facing side(s) of the one or more helical coil(s)).
Erbey ‘668 does not explicitly claim that the distal portion is configured to be positioned in a patient's kidney, renal pelvis and/or ureter. However, Erbey ‘668 claims that the catheter is a ureteral catheter, which implies that it is placed in the ureter (claim 1, a ureteral catheter). 


Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of Erbey ‘331, II; John R. et al. (US 9744331 B2).
Regarding pending claim 1, Erbey ‘331 claims all limitations in patented claim 1, namely a ureteral catheter (claim 1, ureteral catheter), comprising: 
a drainage lumen comprising a distal portion configured to be positioned in a patient's kidney, renal pelvis and/or ureter (claim 1, a distal portion configured to be positioned in a patient's kidney, renal pelvis and/or in the ureter adjacent to the renal pelvis); and 
a proximal portion for draining fluid from the distal portion (claim 1, a proximal portion configured to extend outside of the patient's body);
the distal portion comprising a retention portion comprising at least two coils (claim 1, the distal portion comprising a coiled retention portion, the coiled retention portion comprising: at least a first coil having a first diameter; at least a second coil having a second diameter);
each of the at least two coils comprising a radially inwardly facing side comprising at least one drainage port and an outwardly facing side which is essentially free or free of drainage ports (claim 1, one or more perforations on a sidewall of the coiled retention portion of the distal portion of the drainage lumen for permitting fluid flow into the drainage lumen, wherein the proximal portion of the drainage lumen is essentially free of or free of perforations).

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 6 of Erbey ‘664, II; John R. et al. (US 10610664 B2).   
Regarding pending claim 1, Erbey ‘664 claims all limitations in patented claims 1 and 6, namely a ureteral catheter (claim 1, ureteral catheter), comprising: 
a drainage lumen comprising a distal portion configured to be positioned in a patient's kidney, renal pelvis and/or ureter (claim 1, a drainage lumen comprising a distal portion configured to be positioned in a patient's kidney, renal pelvis and/or in the ureter adjacent to the renal pelvis); and 
a proximal portion for draining fluid from the distal portion (claim 1, a proximal portion for draining the fluid from the distal portion);
the distal portion comprising a retention portion comprising at least two coils (claim 1, the distal portion comprising a coiled retention portion, the coiled retention portion comprising: at least a first coil having a first diameter; at least a second coil having a second diameter);
each of the at least two coils comprising a radially inwardly facing side comprising at least one drainage port and an outwardly facing side which is essentially free or free of drainage ports (claim 1, one or more perforations on a sidewall of the coiled retention portion of the distal portion of the drainage lumen for permitting fluid flow into the drainage lumen; claim 6, wherein, the retention portion of the drainage lumen comprises a sidewall comprising a radially inwardly facing side and a radially outwardly facing side, and wherein the one or more perforations are disposed on the radially inwardly facing side, and wherein the radially outwardly facing side is essentially free of perforations). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Iwatschenko; Peter	US 4834725 A

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781